Citation Nr: 0725349	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO. 06-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The appeal initially included a claim for entitlement to 
service connection for Post Traumatic Stress Disorder (PTSD). 
During the pendency of the appeal, the claim for service 
connection for PTSD was granted by a rating decision dated in 
June 2006. Because the veteran has not filed a notice of 
disagreement pertaining to this rating determination, it is 
not before the Board for appellate review. 38 U.S.C.A. 
§ 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(Pursuant to 38 U.S.C.A. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

During the May 2007 Board hearing the veteran alleged his 
hearing disability was more severe than the March 2006 VA 
examination demonstrated. A January 2007 Statement of the 
Accredited Representative also cited findings from a March 
2006 examination. However, a statement from the RO dated in 
March 2007 reflected the veteran had a March 2006 VA 
examination for PTSD but found no audiological examination on 
that date. The last VA audio examination of record is dated 
in November 2004. 

Nevertheless, the veteran has alleged his condition has 
worsened. VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995). The state of the record is uncertain as to 
the severity of the veteran's hearing loss, and an updated VA 
examination ("VAE") is therefore needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, the record reflects the veteran received 
treatment for hearing loss at the Leavenworth, Kansas and 
Kansas City, Missouri VA Medical Centers. While these records 
have been previously requested, a review of the record 
illustrates that the most recent medical records are dated in 
September 2005. VA's duty to assist includes obtaining 
relevant federal records, including VA medical records. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered). As such, updated medical 
records from VA Medical Centers in Leavenworth and Kansas 
City should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate 
with the claims file updated medical 
records from the Leavenworth, Kansas and 
Kansas City, Missouri VA Medical Centers.

2. The RO/AMC should afford the veteran a 
comprehensive audiological examination, to 
be conducted by a qualified physician, and 
accompanied by any clinical testing deemed 
appropriate by the examiner. The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand. The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for hearing loss and offer 
comments and an opinion as to the severity 
of the veteran's hearing loss disability. 
The examiner is requested to express this 
opinion in terms of the criteria set forth 
in the Schedule of Ratings for hearing 
impairment under Diagnostic Code 6100.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



